Citation Nr: 9912825	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1981 to 
September 1984 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in March 1995 by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The service medical records reflect that the appellant 
reported a history of headaches, approximately one per 
month, on service entrance examination in September 1981.

2. In December 1983, the appellant reported a long history of 
headaches since she was 16 years old.

3. In August 1984, on service separation examination, the 
appellant reported that she had occasional headaches which 
were treated with Tylenol.

4. Reserve duty records reflect that the appellant was seen 
for complaints of headaches in April 1988.

5. On "Operation Desert Shield" examination in December 
1990, a diagnosis of migraine headaches was noted which 
were treated with Fiorinal.

6. In January 1991, the appellant reported complaints of 
headaches "every once in a while," and on redeployment 
examination in March 1991, there were no complaints, 
findings or manifestations of headaches. 

7. Post-service VA outpatient treatment reports dated from 
1991 to 1998 and VA examination in reflect diagnosis and 
treatment for migraine headaches.

8. On VA Fee Basis examination in December 1998, the examiner 
concluded after review of the appellant's medical records 
that the appellant's migraine headaches followed a natural 
progression and did not intensify as a result of her 
active duty.


CONCLUSIONS OF LAW

1. The presumption of soundness on entry into the service as 
to the appellant's migraine headaches has been rebutted by 
clear and unmistakable evidence.  38 U.S.C.A. §§ 1111, 
1137 (West 1991).

2. The preexisting migraine headaches were not aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 1991); 38 C.F.R. § 3.306 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection:  Aggravation of Pre-Service Disability

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111, 1137.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

If the disability became worse during service, it will be 
presumed to have been aggravated, Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996), Browder v. Brown, 5 Vet. App. 268, 270 
(1993) [Browder II] citing Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991)[Browder I].  However, "temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

After careful review of the evidence of record, the Board 
concludes that entitlement to service connection for migraine 
headaches is not warranted.  The presumption of soundness in 
this case is clearly rebutted by the appellant's report of 
headaches on service entrance examination in September 1981 
as well as subsequent reports that she had headaches since 
she was 16 years old.  Furthermore, on VA Fee Basis 
examination in December 1998, the examiner provided the 
following opinion:

The patient's medical records were 
reviewed.  It appears that the patient's 
course followed a natural progression and 
does not appear to have been intensified 
or worsened by her times on active duty.  
Typically, migraine sufferers' incidents 
increase through adolescence into the 
30's and 40's and then typically decrease 
as they age.  The patient's pattern 
follows this typical pattern....Also, in 
the patient's history, she complained of 
1-3 headaches monthly which is about the 
same frequency which they are occurring 
presently.

The Board notes that the appellant has contended that the 
headaches she experienced prior to service were different in 
nature than the migraine headaches she suffered during 
service.  However, the medical evidence of record does not 
support this argument.  In fact, as noted above, the VA 
examiner in December 1998, concluded that the appellant's 
common migraine headaches followed a typical pattern prior to 
service, during service and thereafter.  Furthermore, as a 
layperson, the appellant is not competent to diagnose her 
headache symptoms.  Such diagnosis, which involves a medical 
conclusion, must be identified by an appropriate medical 
expert.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

In reaching the above conclusion, the Board has placed 
particular emphasis upon the opinion offered by the Fee Basis 
VA examiner in December 1998.  In view of the above and the 
lack of evidence to establish that the appellant's 
preexisting migraine headache disorder increased in severity 
during service beyond the natural progression of the 
disorder, entitlement to service connection for migraine 
headaches is not warranted.


ORDER

The appeal is denied.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

